Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the new rejection made below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, 14, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20160134904, hereinafter Xu) in view of Terrazas (US 20140189720), Klappert et al.(US 20160182955, hereinafter Klappert), Aghajanyan et al. (US 20130145385, hereinafter Aghajanyan) and  Zhang et al. (US 20100211966, hereinafter Zhang)
Regarding claim 1, “A method, comprising: transmitting, by a processing system including a processor, a first content to a first media processor viewable by a first audience at a location and a second content to a second media processor” Xu teaches (¶0086 and ¶0122) a server (i.e., a processing system including a processor) provides video to a plurality of user devices 31, 32, 33; (¶0129 and ¶0131) user device(s) have a controller/processor.
As to “accessing, by the processing system, a user profile associated with a first member of the first audience;” Xu teaches (¶0066) A user profile is a collection of personal data associated with the user; (¶0066, ¶0074, ¶0079) a user profile includes Demographic and psychographic data including age, gender, interest graph metrics, and viewing patterns.
As to “responsive to the determining that the level of interest of the first member of the first audience…., increasing, by the processing system, a resolution of a second segment of the first content being presented by the first media processor, wherein the increasing the resolution of the second segment results in a first adjusted bandwidth” Xu teaches (¶0100) that a server has finite bandwidth to serve all users and adapts/transforms a video program and related information if the available bandwidth; (see Fig. 4B) a loop of determining which user device has a user view (i.e., a user’s attention/level of interest see ¶0062), increasing the allocated amount to the user device having the user view and reducing the allocated bandwidth amount to the user device not having the user view; (¶0116-¶0117) increasing/reducing bandwidth is via changing qualities/resolution of the content transmitted.
As to “and responsive to the determining that the level of interest of the first member of the first audience…, replacing, by the processing system, the second content being presented by the second media processor… with third content presented by the second media processor…, wherein the replacing comprises decreasing a resolution of the third content relative to an original resolution of the second content, wherein the decreasing the resolution of the third content results in a second adjusted bandwidth” Xu teaches (¶0105 and ¶0103) that the proxy server obtains view change information of the user and adjust qualities of the video program and the related information accordingly, and that improving the quality/resolution of the devices having the user view (i.e., attention/interest) results in the worsening quality/resolution of the content transmitted to the other user device that does not have the user view (i.e., attention); (¶0062) a device has the user view when the processor determines that the user is viewing or looking at the device
As to “where a change to the first adjusted bandwidth is offset by a change to the second adjusted bandwidth” Xu teaches (¶0011) the amount of bandwidth does not exceed the available bandwidth; (¶0018, ¶0101-¶0102) the available bandwidth B is equal to B1+B2, server adjusts quality so that related information at B2 satisfies B-B1, thus available bandwidth B before (first bandwidth) and after (second bandwidth) changing remains constant/is the same/equal, simple algebra shows that the B=B1+B2, B2=B-B1, and B1=B-B2
Xu alone does not teach that the second media processor is “viewable by a second audience at the location, wherein the second audience is different from the first audience” and that the second media processor presents content “to the second audience.” However, Terrazas teaches (¶0017) detections of interactions with secondary media device(s) and/or presence of secondary media device(s) to measure attentiveness of the audience member(s) with respect to the primary media device. An example measure of attentiveness for an audience member provided by examples disclosed herein is referred to herein as an engagement level. In some examples disclosed herein, individual engagement levels of separate audience members (who may be physically located at a same specific exposure environment and/or at multiple different exposure environments) are combined, aggregated, statistically adjusted, and/or extrapolated to formulate a collective engagement level for an audience at one or more physical locations. In some examples, a person specific engagement level for each audience member with respect to particular media is calculated in real time (e.g., virtually simultaneously with) as the primary media device presents the particular media. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system that allocates bandwidth according to which device the user is viewing/interested in as taught by Xu to determine attentiveness for multiple audience members using multiple devices in an environment as taught by Terrazas for the benefit of distributing the available bandwidth to the devices that users are actively viewing.
Xu and Terrazas do not teach “applying, by the processing system, pattern recognition to audio and images of a first segment of the first content to determine information about the audio and the images being presented to the first audience and to the second audience” and “determining, by the processing system, a content context of the first segment of the first content presented by the first media processor to the first audience, wherein the information about the audio and the images being presented is related to the content context of the first segment of the first content”  However, Klappert teaches (¶0033) the media guidance application may use a content recognition module (e.g., pattern recognition) to identify a particular emotion corresponding to an emotion display and/or whether or not an emotional display is occurring; (¶0033) for each frame of the video, the media application may use a content recognition module or algorithm to determine whether or not a participant is having an emotional display and/or an emotion that corresponds to the emotional display in each frame, the media guidance application's content recognition module may associate certain biometric measurements to certain emotional displays, for example, displays of crying may be associated with the emotion of sadness; (¶0034) the content recognition module or algorithm may also include speech (i.e., audio) recognition techniques; (¶0025) participants in a media asset includes actors; (¶0026, ¶0102, ¶0010) non-participants refer to viewers/consumers of media asset. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system that allocates bandwidth according to users view/interest as taught by Xu and Terrazas with the emotion determination as taught by Klappert for the benefit of recommending assets with genuine emotional displays/allow users to consume media assets the user is likely to find more interesting (¶0003.)
Xu, Terrazas, and Klappert do not teach “obtaining, by the processing system, historical reaction information associated with the first member of the first audience from the user profile associated with the first member of the first audience.” However, Aghajanyan teaches (¶0156) Block 902 receives a reaction history for a user based on prior reactions of the user, the prior reactions from the user reacting to media programs during prior contexts; (¶0083, ¶0124, ¶0127) user, for example Susan Brown, is part of an audience, each user has historical sensor/engagement/reaction data indicates that for example they are tired from work on Wednesdays night, that they are not a particularly expressive or vocal user.
As to “determining, by the processing system, an expected audience reaction for the first member of the first audience according to the content context of the first segment and the historical reaction information associated with the first member of the first audience” Aghajanyan teaches (¶0164) a projected reaction; (¶0156) the reaction history may include reactions weighted based on prior contexts, altered based on similar users' reactions to same or other media, and/or updated by comparing projected reactions of the user in a current context to actual reactions during that current context; (¶0160) recommended content because of the gray, rainy weather, that you prefer comedies on work nights, and because you enjoy movies with women in the leading role when watching with Susan.
As to “obtaining, by the processing system, sensor data from a sensor device in proximity to the first audience, the sensor data indicative of a sensed audience reaction of the first audience to the first segment of the first content; determining, by the processing system, a first sensed audience reaction associated with the first member of the first audience from the sensed audience reaction of the first audience to the first segment of the first content” Aghajanyan teaches (¶0032 and ¶0053) Audience-sensing device 104 is capable of passively sensing audience 114 and providing sensor data for audience 114 to state module 106 and/or interest module 108, through biometric sensors; (¶0065-¶0081) different types of sensor data are collected to determine user’s reaction; (¶0042) sensor data 118 may include a context in which a user is reacting to media or a current context for a user for which ratings or recommendations for media are requested; (¶0083) sensing individual users in a group
As to “comparing, by the processing system, the first sensed audience reaction of the first member of the first audience to the expected audience reaction of the first member of the first audience to determine a level of interest of the first member of the first audience in the first segment” Aghajanyan teaches (¶0164) compares projected reactions of the user during the current context to the current reactions to provide a reaction difference. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system that allocates bandwidth according to users view/interest as taught by Xu, Terrazas, and Klappert with the projected reactions as taught by Aghajanyan for the benefit of better predicting what a user will enjoy in various contexts (¶0165.)
Xu, Terrazas, Klappert, and Aghajanyan do not teach “determining that the level of interest of the first member of the first audience is above a predetermined threshold.” Zhang teaches (¶0048) calculating an expected emotion value corresponding to a detected reference point, a reference point is a place or interval in video content where there is video editing that has psychological or emotional influence on a viewer, an expected emotion value is a parameter indicating an emotion expected to occur in a viewer at each reference point based on the contents of the above video editing when the viewer views video content; (¶0191) emotion occurs when a user is viewing content is considered a reaction; (¶0050) comparing emotion information with expected emotion value information, and judging with what degree of interest a viewer viewed the content; (¶0127) determining that the difference between expected emotion value and measured emotion value is above/below a threshold. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system that allocates bandwidth according to users view/interest as taught by Xu, Terrazas, Klappert, and Aghajanyan with the expected emotion determination as taught by Zhang for the benefit of more accurately determining how interested a user is in the content without imposing any particular burden on the user (¶0009.)

Regarding claim 2, Xu, Terrazas, Klappert, do not teach “The method of claim 1, wherein the sensor device comprises an audio recorder of the first media processor presenting the first content, wherein the method further comprises: applying, by the processing system, speech recognition to the sensor data to identify words spoken by the first member of the first audience, wherein the determining, by the processing system, the first sensed audience reaction associated with the first member of the first audience from the sensed audience reaction is according to the words spoken by the first audience.” However, Aghajanyan teaches (¶0034) State module 106 receives sensor data and determines, based on the sensor data, states of users 116 in audience 114, for example a talking state; (¶0035) The talking state can be a general state indicating that a user is talking, though it may also include subcategories based on the content of the speech, such as talking about the media program (related talking) or talking that is unrelated to the media program (unrelated talking). State module 106 can determine which talking category through speech recognition. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system that allocates bandwidth according to users view/interest as taught by Xu, Terrazas, and Klappert with the speech recognition as taught by Aghajanyan for the benefit of knowing whether the user is interested in the content or distracted.

Regarding claim 3, Xu, Terrazas, and Klappert “The method of claim 1, wherein the obtaining sensor data from the sensor device in proximity to the first audience comprises, obtaining, by the processing system, a sensed volume of the sensed audience reaction of the first audience to the first segment of the first content, and wherein the determining the first sensed audience reaction associated with the first member of the first audience comprises determining, by the processing system, the first sensed audience reaction of the first member of the first audience according to the sensed volume.” However, Aghajanyan teaches (¶0120, ¶0127,) audio indicates high-volume audio, state module 106, when determining states, may determine the user to be screaming. A screaming state indicates, in conjunction with the content being horror or suspense, an interest level that is very high. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Xu, Terrazas, and Klappert that determines the expected emotional value to take into account the volume related to the emotion as taught by Aghajanyan in order to more accurately determine a user’s interest in the media (i.e., how interested they are in the content) and the intensity related to the emotion is useful for letting content creators understand the impact of their content.

Regarding claim 5, “The method of claim 1, further comprising applying, by the processing system, speech pattern recognition to the first segment of the first content.” Klappart teaches (¶0033) content recognition is used to determine emotions, and object/pattern recognition and (¶0034) speech recognition module to recognize audio in media. 

Regarding claim 6, “The method of claim 1, wherein the pattern recognition is applied to a live event that is being presented as the first content.” Klappart further teaches (¶0024-¶0025 and ¶0028) content is a live performance/live event.

Regarding claim 7, “The method of claim 1, wherein the determining the content context of the first segment of the first content presented by the first media processor to the first audience comprises determining, by the processing system, the content context of the first segment based on metadata associated with the first content.” Zhang teaches (¶0229) reference points and the expected emotion value information is added as metadata.

Regarding claim 8, “The method of claim 7, further comprising: accessing, by the processing system, metadata that describes the content context of the first segment of the first content; and determining, by the processing system, the expected audience reaction of the first audience according to the metadata.” Zhang teaches (¶0229) reference points and the expected emotion value information is added as metadata.

Regarding claim 9, “A network server, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, comprising” Xu teaches (¶0086 and ¶0122) a server (i.e., a processing system including a processor) provides video to a plurality of user devices 31, 32, 33; (¶0021) server is computer implemented.
As to “accessing a user profile associated with a first member of the first audience;” Xu teaches (¶0066) A user profile is a collection of personal data associated with the user; (¶0066, ¶0074, ¶0079) a user profile includes Demographic and psychographic data including age, gender, interest graph metrics, and viewing patterns.
 As to “transmitting a first content at a first bandwidth to a first media processor viewable by a first audience at a location and a second content at a second bandwidth to a second media processor…, wherein the first bandwidth and the second bandwidth form a first total bandwidth” Xu teaches (¶0100) that a server has finite bandwidth to serve all users and adapts/transforms a video program and related information if the available bandwidth; (see Fig. 4B) a loop of determining which user device has a user view (i.e., a user’s attention/level of interest see ¶0062); (¶0011) the amount of bandwidth does not exceed the available bandwidth; (¶0018, ¶0101-¶0102) the available bandwidth B is equal to B1+B2, server adjusts quality so that related information at B2 satisfies B-B1, thus available bandwidth B before (first bandwidth) and after (second bandwidth) changing remains constant/is the same/equal, simple algebra shows that the B=B1+B2, B2=B-B1, and B1=B-B2
As to “and adjusting a second segment of the first content according to a determination that the level of interest of the first member of the first audience …to generate an adjusted second segment of the first content, wherein adjusting the second segment of the first content comprises increasing a resolution of the second segment being presented by the first media processor to the first audience in conjunction with a replacement of the second content being presented by the second media processor… with third content presented at a third resolution… that is decreased relative to an original resolution of the second content, wherein the increasing of the resolution of the second segment of the first content results in an adjusted first bandwidth, and decreasing of the third resolution of the second content results in an adjusted second bandwidth” Xu teaches (¶0100) that a server has finite bandwidth to serve all users and adapts/transforms a video program and related information if the available bandwidth; (see Fig. 4B) a loop of determining which user device has a user view (i.e., a user’s attention/level of interest see ¶0062), increasing the allocated amount to the user device having the user view and reducing the allocated bandwidth amount to the user device not having the user view; (¶0116-¶0117) increasing/reducing bandwidth is via changing qualities/resolution of the content transmitted.
As to “wherein a second total bandwidth comprises the first adjusted bandwidth and the second adjusted bandwidth, and wherein the increasing of the resolution of the second segment of the first content resulting in the adjusted first bandwidth is offset by the decreasing of the third resolution of the second content resulting in the adjusted second bandwidth.” Xu teaches (¶0011) the amount of bandwidth does not exceed the available bandwidth; (¶0018, ¶0101-¶0102) the available bandwidth B is equal to B1+B2, server adjusts quality so that related information at B2 satisfies B-B1, thus available bandwidth B before (first bandwidth) and after (second bandwidth) changing remains constant/is the same/equal, simple algebra shows that the B=B1+B2, B2=B-B1, and B1=B-B2.
Xu alone does not teach that the second media processor is “viewable by a second audience at the location, wherein the second audience is different from the first audience” or that the second media processor presents content “to the second audience.” However, Terrazas teaches (¶0017) detections of interactions with secondary media device(s) and/or presence of secondary media device(s) to measure attentiveness of the audience member(s) with respect to the primary media device. An example measure of attentiveness for an audience member provided by examples disclosed herein is referred to herein as an engagement level. In some examples disclosed herein, individual engagement levels of separate audience members (who may be physically located at a same specific exposure environment and/or at multiple different exposure environments) are combined, aggregated, statistically adjusted, and/or extrapolated to formulate a collective engagement level for an audience at one or more physical locations. In some examples, a person specific engagement level for each audience member with respect to particular media is calculated in real time (e.g., virtually simultaneously with) as the primary media device presents the particular media. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system that allocates bandwidth according to which device the user is viewing/interested in as taught by Xu to determine attentiveness for multiple audience members using multiple devices in an environment as taught by Terrazas for the benefit of distributing the available bandwidth to the devices that users are actively viewing.
Xu and Terrazas do not teach “applying pattern recognition to audio and images of a first segment of the first content to determine information about the audio and the images being presented to the first audience and to the second audience” and “determining a content context of the first segment of the first content presented by the first media processor to the first audience, wherein the information about the audio and the images being presented is related to the content context of the first segment of the first content”  However, Klappert teaches (¶0033) the media guidance application may use a content recognition module (e.g., pattern recognition) to identify a particular emotion corresponding to an emotion display and/or whether or not an emotional display is occurring; (¶0033) for each frame of the video, the media application may use a content recognition module or algorithm to determine whether or not a participant is having an emotional display and/or an emotion that corresponds to the emotional display in each frame, the media guidance application's content recognition module may associate certain biometric measurements to certain emotional displays, for example, displays of crying may be associated with the emotion of sadness; (¶0034) the content recognition module or algorithm may also include speech (i.e., audio) recognition techniques; (¶0025) participants in a media asset includes actors; (¶0026, ¶0102, ¶0010) non-participants refer to viewers/consumers of media asset. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system that allocates bandwidth according to users view/interest as taught by Xu and Terrazas with the emotion determination as taught by Klappert for the benefit of recommending assets with genuine emotional displays/allow users to consume media assets the user is likely to find more interesting (¶0003.)
Xu, Terrazas, and Klappert do not teach “obtaining historical reaction information associated with the first member of the first audience from the user profile associated with the first member of the first audience.” However, Aghajanyan teaches (¶0156) Block 902 receives a reaction history for a user based on prior reactions of the user, the prior reactions from the user reacting to media programs during prior contexts; (¶0083, ¶0124, ¶0127) user, for example Susan Brown, is part of an audience, each user has historical sensor/engagement/reaction data indicates that for example they are tired from work on Wednesdays night, that they are not a particularly expressive or vocal user
As to “determining an expected audience reaction for the first member of the first audience according to the content context of the first segment and the historical reaction information associated with the first member of the first audience” Aghajanyan teaches (¶0164) a projected reaction; (¶0156) the reaction history may include reactions weighted based on prior contexts, altered based on similar users' reactions to same or other media, and/or updated by comparing projected reactions of the user in a current context to actual reactions during that current context; (¶0160) recommended content because of the gray, rainy weather, that you prefer comedies on work nights, and because you enjoy movies with women in the leading role when watching with Susan
As to “receiving sensor data from a sensor device in proximity to the first audience; determining a first sensed audience reaction associated with the first member of the first audience from the sensed audience reaction of the first audience to the first segment of the first content” Aghajanyan teaches (¶0032 and ¶0053) Audience-sensing device 104 is capable of passively sensing audience 114 and providing sensor data for audience 114 to state module 106 and/or interest module 108, through biometric sensors; (¶0065-¶0081) different types of sensor data are collected to determine user’s reaction; (¶0042) sensor data 118 may include a context in which a user is reacting to media or a current context for a user for which ratings or recommendations for media are requested; (¶0083) sensing individual users in a group
As to “comparing the first sensed audience reaction context of the first member of the first audience with the expected audience reaction context of the first member of the first audience to determine a level of interest of the first member of the first audience in the first segment” Aghajanyan teaches (¶0164) compares projected reactions of the user during the current context to the current reactions to provide a reaction difference. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system that allocates bandwidth according to users view/interest as taught by Xu, Terrazas, and Klappert with the projected reactions as taught by Aghajanyan for the benefit of better predicting what a user will enjoy in various contexts (¶0165.)
Xu, Terrazas, Klappert, and Aghajanyan do not teach “determining that the level of interest of the first member of the first audience is above a threshold.” Zhang teaches (¶0048) calculating an expected emotion value corresponding to a detected reference point, a reference point is a place or interval in video content where there is video editing that has psychological or emotional influence on a viewer, an expected emotion value is a parameter indicating an emotion expected to occur in a viewer at each reference point based on the contents of the above video editing when the viewer views video content; (¶0191) emotion occurs when a user is viewing content is considered a reaction; (¶0050) comparing emotion information with expected emotion value information, and judging with what degree of interest a viewer viewed the content; (¶0127) determining that the difference between expected emotion value and measured emotion value is above/below a threshold. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system that allocates bandwidth according to users view/interest as taught by Xu, Terrazas, Klappert, and Aghajanyan with the expected emotion determination as taught by Zhang for the benefit of more accurately determining how interested a user is in the content without imposing any particular burden on the user (¶0009.)

Regarding claim 10, its rejection is similar to claim 2.

Regarding claim 11, its rejection is similar to claim 2.

Regarding claim 12, its rejection is similar to claim 2.

Regarding claim 14, its rejection is similar to claim 5.

Regarding claim 16, its rejection is similar to claim 9. 

Regarding claim 18, “The non-transitory machine-readable storage medium of claim 16 wherein the operations further comprise: providing a notice to the second media processor that causes the second media processor to decrease another resolution of the second content being presented by the second media processor on a second display.” Xu teaches (see Fig. 4B) a loop of determining which user device has a user view (i.e., a user’s attention/level of interest see ¶0062), increasing the allocated amount to the user device having the user view and reducing the allocated bandwidth amount to the user device not having the user view; (¶0131) control functions/executing software code to facilitate embodiments.

Regarding claim 19, its rejection is similar to claim 2.

Regarding claim 20, Xu and Terrazas do not teach “The non-transitory machine-readable storage medium of claim 16 wherein the operations further comprise: applying one of image pattern recognition and speech pattern recognition to the first segment of the first content to determine the content context of the first segment of the first content.” However,  Klappert teaches (¶0033) the media guidance application may use a content recognition module (e.g., pattern recognition) to identify a particular emotion corresponding to an emotion display and/or whether or not an emotional display is occurring; (¶0033) for each frame of the video, the media application may use a content recognition module or algorithm to determine whether or not a participant is having an emotional display and/or an emotion that corresponds to the emotional display in each frame, the media guidance application's content recognition module may associate certain biometric measurements to certain emotional displays, for example, displays of crying may be associated with the emotion of sadness; (¶0034) the content recognition module or algorithm may also include speech (i.e., audio) recognition techniques; (¶0025) participants in a media asset includes actors; (¶0026, ¶0102, ¶0010) non-participants refer to viewers/consumers of media asset. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system that allocates bandwidth according to users view/interest as taught by Xu and Terrazas with the emotion determination as taught by Klappert for the benefit of recommending assets with genuine emotional displays/allow users to consume media assets the user is likely to find more interesting (¶0003.)

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, Terrazas, Klappert, Aghajanyan, and Zhang in view of Rosenburg (US 20070214471.)
Regarding claim 4, Xu, Terrazas, Klappert, Aghajanyan, and Zhang do not teach “The method of claim 3, wherein comparing the first sensed audience reaction of the first member of the first audience to the expected audience reaction of the first member of the first audience to determine a level of interest of the first audience in the first segment comprises comparing, by the processing system, the sensed volume with an expected volume of the expected audience reaction of the first member of the first audience.” However, Rosenburg teaches (¶0068) emotional response data from a plurality of participants is compared to historical emotional response data to determine if the performance elicited the expected/desired emotional audience response; (¶0042 and ¶0068) emotional response include audience sounds such as laughing/cheering (i.e. an audio reaction) and intensity value (i.e. volume). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Xu, Terrazas, Klappert, Aghajanyan, and Zhang that determines the expected emotional value to take into account the volume related to the emotion as taught by Rosenburg in order to more accurately determine a user’s interest in the media and that the content has the desired emotional impact.

Regarding claim 13, The network server of claim 10, wherein the operations further comprise: obtaining sensor data from the sensor device in proximity to the first audience; obtaining a sensed volume of the sensed audience reaction context of the first audience to the first segment of the first content” However, Aghajanyan teaches (¶0034) State module 106 receives sensor data and determines, based on the sensor data, states of users 116 in audience 114, for example a talking state; (¶0035) The talking state can be a general state indicating that a user is talking, though it may also include subcategories based on the content of the speech, such as talking about the media program (related talking) or talking that is unrelated to the media program (unrelated talking). State module 106 can determine which talking category through speech recognition; (¶0120, ¶0127,) audio indicates high-volume audio, state module 106, when determining states, may determine the user to be screaming. A screaming state indicates, in conjunction with the content being horror or suspense, an interest level that is very high. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Xu, Terrazas, and Klappert that determines the expected emotional value to take into account the volume related to the emotion as taught by Aghajanyan in order to more accurately determine a user’s interest in the media (i.e., how interested they are in the content) and the intensity related to the emotion is useful for letting content creators understand the impact of their content.
Xu, Terrazas, Klappert, Aghajanyan, and Zhang do not teach “comparing the sensed volume with an expected audience volume of the first member of the first audiences; and wherein the determining the level of interest of the first audience in the first segment is further according to the comparing the sensed volume with the expected audience volume.” However, Rosenburg teaches (¶0068) emotional response data from a plurality of participants is compared to historical emotional response data to determine if the performance elicited the expected/desired emotional audience response; (¶0042 and ¶0068) emotional response include audience sounds such as laughing/cheering (i.e. an audio reaction) and intensity value (i.e. volume). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Xu, Terrazas, Klappert, Aghajanyan, and Zhang that determines the expected emotional value to take into account the volume related to the emotion as taught by Rosenburg in order to more accurately determine a user’s interest in the media and that the content has the desired emotional impact.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, Terrazas, Klappert, Aghajanyan, and Zhang in view of Rivera et al. (US 20130232515, hereinafter Rivera.)
Regarding claim 15, “The network server of claim 9, wherein the operations further comprise: identifying a first genre of the first segment of the first content” Zhang teaches (¶0081 and ¶0082) content has attribute information includes genre information.
Xu, Terrazas, Klappert, Aghajanyan, and Zhang do not teach “determining a target advertisement according to the level of interest of the first audience and the first genre of the first segment, wherein the target advertisement is associated with the first genre; and wherein the adjusting of the second segment of the first content comprises presenting the target advertisement.” However, Rivera teaches (¶0051 and ¶0056) estimating the level of engagement of a person with respect to content being presented to the person, and using the level of engagement to present an advertisement and update a recommendation system; (¶0057) when a user is highly engaged with a car scene (i.e., a type/genre of scene) selecting and providing an automobile advertisement form a plurality of advertisements. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Xu, Terrazas, Klappert, Aghajanyan, and Zhang that determines the emotions associated with content/interest in content, to select and provide an advertisement according to a user’s level of engagement as taught by Rivera in order maintain the user engaged with content by allowing ad campaigns to reach consumers who are interested in the information, thus resulting in a more effective ad campaign.

Regarding claim 17, its rejection is similar to claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hulten et al. (US 8898687) – (¶0088) In one case a user's historical sensor data is used to normalize the user's engagement, states, or interest levels (e.g., dynamically for a current media reaction). If, for example, Susan Brown is viewing a media program and sensor data for her is received, the techniques may normalize or otherwise learn how best to determine engagement, states, and interest levels for her based on her historical sensor data. If Susan Brown's historical sensor data indicates that she is not a particularly expressive or vocal user, the techniques may adjust for this history. Thus, lower-amplitude audio may be sufficient to determine that Susan Brown laughed compared to amplitude of audio used to determine that a typical user laughed.
Ashley et al. (US 20140168277) – (¶0121) Past user history (e.g. by using a history of previously viewed content, it may be possible to predict whether the currently presented content item is likely to be of interest/engaging to the viewer; etc.); (¶115) A user's level of engagement/immersion can be determined and used to adapt the presentation of content. It is to be noted that some specific signals that indicate user engagement are content-specific, e.g. an engaged user may be physically active and vocal during an exciting sports match, whilst relatively still and quiet during a movie. As such, a number of the following signals are typically evaluated together in the context of the currently viewed content (e.g. using content metadata as described above)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629. The examiner can normally be reached 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Frank Johnson/Examiner, Art Unit 2425    

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425